                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

~\1RO ELANSARI,
     Plaintiff,
                                                .
          v.                         FILED                CIVIL ACTION N0.19-CV-3003

TINDER, INC., et al,                 JUL 1! 2~9
                                              .
     Defendants.                  KATE BARKMAN, Clerk
                                By           Dep. Clerk


                                          MEMORANDUM

TUCKER,J.                                                                          JULY    /'7 ,2019
          Plaintiff Amro Elansari, a litigant who is representing himself (proceeding pro se) filed

this purported class action against Tinder, based on allegations of fraud. He also filed a Motion

for Leave to Proceed In Forma Pauperis (ECF No. 1). For the following reasons, the Court will

grant Elansari leave to proceed in forma pauperis and dismiss his Complaint without prejudice.

I.        FACTS

          Elansari's Complaint is brief. He alleges that Tinder, the dating application, "sends you

notifications saying 7 people like you subscribe [for] $15 to see who to find out." (Compl. ECF

No. 2 at 6.) 1 However, Elansari suggests that the notifications are "all fake 3000 miles away."

(Id.) He indicates that the events giving rise to his claims occurred in January through July of

2018 and in April and May of 2019. Elansari seeks relief in the amount of $15 per month and

punitive damages for each class member.




1
     The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing sytem.
                                                    I
II.     STANDARD OF REVIEW

        The Court will grant Elansari leave to proceed informa pauperis because it appears that

he is not capable of paying the fees to commence this civil action. Accordingly, Elansari's

Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(ii), which requires the Court to dismiss a

complaint if it fails to state a claim. Whether a complaint fails to state a claim under §
                                            \
1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236,240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains "sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v.

Iqbal, 556 U.S. 662,678 (2009) (quotations omitted). "[M]ere conclusory statements do not

suffice." Id Furthermore, "[i]f the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action." Fed. R. Civ. P. 12(h)(3). As Elansari is

proceedingpro se, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d

333,339 (3d Cir. 2011).

III.    DISCUSSION

        The Court understands Elansari to be bringing this case pursuant to the Class Action

Fairness Act ("CAFA"). 2 However, "[a]lthough an individual may represent herself or himself

prose, a non-attorney may not represent other parties in federal court." Murray on behalfof

Purnell v. City of Philadelphia, 901 F.3d 169, 170 (3d Cir. 2018); see also 28 U.S.C. § 1654.

Accordingly, Elansari, a prose litigant who is not an attorney, may not proceed with this case as




2
  CAFA gives federal district courts jurisdiction over class actions in which: ( 1) the aggregate
amount in controversy exceeds $5 million; (2) there are at least 100 members in the putative
class; and (3) there is minimal diversity between the parties. 28 U.S.C. § 1332(d).


                                                   2
a class action because he may not represent the interests of other litigants. See Sinclair v. Citi

Mortg., Inc., 519 F. App'x 737, 739 (3d Cir. 2013) (per curiam) ("[T]he District Court properly

declined to treat the Sinclairs' case as a class action, as 'one prose litigant cannot represent

another[.]"' (quoting Nocula v. UGS Corp., 520 F.3d 719, 725 (7th Cir. 2008)); Ezekoye v.

Ocwen Fed Bank FSB, 179 F. App'x 111, 113 (3d Cir. 2006) (per curiam) ("[A] prose litigant

may not represent the interest of a class in a class action lawsuit."); see also Oxendine v.

Williams, 509 F.2d 1405, 1407 (4 Cir. 1975) ("[l]t is plain error to permit [a] litigant who is

unassisted by counsel to represent his fellow [plaintiffs] in a class action.").

        To the extent Elansari brings a fraud claim against Tinder in his own right under

Pennsylvania law, he has not established a basis for subject matter jurisdiction over that claim.

The only independent basis for jurisdiction over such a claim is 28 U.S.C. § 1332(a), which

grants a district court jurisdiction over a case in which "the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between ... citizens of different

States." Section 1332(a) requires '"complete diversity between all plaintiffs and all defendants,'

even though only minimal diversity is constitutionally required. This means that, unless there is

some other basis for jurisdiction, 'no plaintiff [may] be a citizen of the same state as any

defendant."' Lincoln Ben. Life Co. v. AE1 Life, LLC, 800 F .3d 99, 104 (3d Cir. 2015) (quoting

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli .Fireworks Mfg. Co. v. Wood,

592 F.3d 412,419 (3d Cir. 2010) (internal footnotes omitted)). "As a general rule, [the amount

in controversy] is determined from the good faith allegations appearing on the face of the

complaint." Spectacor Mgmt. Grp. v. Brown, 131 F.3d 120, 122 (3d Cir. 1997). "It must appear

to a legal certainty that the claim is really for less than the jurisdictional amount to justify

dismissal." Dardovitch v. Haltzman, 190 F.3d 125, 135 (3d Cir. 1999) (quotations omitted).



                                                   3
Punitive damages "must [also] be considered in determining the amount in controversy."

Coulter v. Paul Laurence Dunbar Cmty. Ctr., 685 F. App'x 161, 165 (3d Cir. 2017) (citations

omitted).

         Elansari alleges that he is a citizen of Pennsylvania and that Tinder is a citizen of Texas,

which indicates that the parties are completely diverse. However, the amount in controversy

requirement is not met. Liberally construing the Complaint, the Court understands Elansari to be

claiming that he subscribed to Tinder during the months of January through July of 2018, and

April through May of 2019. At a rate of $15 per month, Elansari 's damages for those nine

months would be $135. Even ifElansari were entitled to an award of punitive damages, it is

clear to a legal certainty that the amount in controversy does not exceed the jurisdictional

threshold. 3 Accordingly, there is no basis for subject matter jurisdiction over Elansari's fraud

claim.

IV.      CONCLUSION

         For the foregoing reasons, the Court will grant Elansari leave to proceed in forma

pauperis and dismiss his Complaint without prejudice. He will not be given leave to file an




3
  Under Pennsylvania law, punitive damages do not have to be "proportional" to the
compensatory damages. See Moss v. Aaron's, Inc., 140 F. Supp. 3d 441,449 (E.D. Pa. 2015)
("When punitive damages are awarded along with compensatory damages, the punitive damages
need not be proportional to the compensatory damages.") (citing Kirkbride v. Lisbon
Contractors, Inc., 555 A.2d 800, 803-04 (Pa. 1989)). However, "[w]hile States possess
discretion over the imposition of punitive damages, it is well established that there are procedural
and substantive constitutional limitations on these awards." State Farm Mut. Auto. Ins. Co. v.
Campbell, 538 U.S. 408, 416-17 (2003) (citations omitted). While there is no "bright-line ratio"
for courts to apply, "few awards exceeding a single-digit ratio between punitive and
compensatory damages, to a significant degree, will satisfy due process." Id. at 425 (explaining
that, historically, double, treble, or quadruple damages have been used to deter and punish)
(citation omitted). To exceed the jurisdictional threshold, Elansari would be required to recover
$74,865.01 in punitive damages, which would result in a ratio of 554: I.


                                                   4
amended complaint, because he cannot cure the defects discussed in this Memorandum.

However, Elansari may refile his claims against Tinder in state court. Additionally, ifElansari

retains counsel, he may refile his class action through counsel in this Court by filing a new case.

An appropriate Order follows.

                                              BY THE COURT:



                                              PETRESE B. TUCKER, J.




                                                 5
